Title: Thomas Jefferson to James Monroe, 10 January 1817
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Monticello Jan. 10. 17.
          
          It would seem mighty idle for me to inform you formally of the merits of Colo Trumbull as a painter or as a man. yet he asks my notice of him to my friends, as if his talents had not already distinguished him in their notice. on the continent of Europe his genius was placed much above West’s. Baron Grimm, the arbiter of taste at Paris in my day, expressed to me often his decided & high prefrerence. not so in London, where all follow suit to the taste of the king, good or bad. Colo Trumbull expects that as the legislature are with liberality rebuilding the public edifices, they will proceed in the same spirit to their decoration. if so, his paintings should certainly be their
			 first object. they will be monuments of the taste & talents of our country, as well as of the scenes which gave it it’s place among nations. I recommend him to your kind offices, and rejoice
			 in
			 seeing that you are to be in a place where they may have effect
          
            Th: Jefferson
          
        